STONE, J.
The bill of exceptions found in this record is without date ; and the record contains no. evidence that it was signed in term time, or within ten days afterwards, pursuant to written consent of the parties for that purpose. Code, § 2358. A motion has been made to exclude the bill of exceptions; and under these circumstances, a majority of the court nold, that the exceptions cannot be regarded as apart of the record. — Kitchen v. Moye, 17 Ala. 143 ; Haden v. Brown, 22 Ala. 572; Cox v. Whitfield, 18 Ala. 738.
*317[2.] The bill of exceptions being excluded, the case is brought clown to narrow limits. On an issue between the ¡plaintiff and tnmsferree, the jury have affirmed the validity of the -transfer; and the court thereupon discharged the .garnishee. Whether the court correctly ruled on the subject of -the garnishee’s right of set-off, we need not inquire, as that is a subject which does not concern the present appellant. If, therefore, the court committed any error, ,(which we do not decide,) it was an error to the prejudice -alone of the transferree ; and he alone would be heard to -complain of it, in a contest between those parties.
Judgment affirmed.